Citation Nr: 9926162	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  97-23 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to benefits under 38 U.S.C.A. § 1151 for 
hoarseness, claimed to have resulted from treatment at a VA 
medical facility.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel





INTRODUCTION

The veteran had active military service from May 1951 to May 
1953.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  The 
present appeal arises from a December 1996 rating decision, 
in which the RO denied the veteran's claim of entitlement to 
benefits under 38 U.S.C.A. § 1151 for hoarseness, claimed to 
have resulted from treatment at a VA medical facility.  The 
veteran filed an NOD in January 1997, and an SOC was issued 
by the RO in March 1997.  In May 1997, the veteran filed a 
substantive appeal.  

The Board notes that, in his NOD, the veteran also contended 
that he suffered from difficulty and discomfort when eating 
and swallowing, as a result of the same VA medical treatment 
for which his current claim on appeal is based.  While this 
additional contention, apparently unrelated to hoarseness, 
has not been developed for appeal, the issue is referred to 
the RO for development as is deemed warranted.  


REMAND

A review of the claims file reflects that, in August 1995, 
the veteran underwent a thyroid imaging study at the VA 
Medical Center (VAMC) in Buffalo.  A nuclear medicine report 
noted that the imaging study was performed following the oral 
administration of 123-T sodium iodide.  The test's impression 
was that the thyroid scan was compatible with a small, 
diffuse goiter.  

Thereafter, in March 1996, the veteran submitted a VA Form 
21-4138 (Statement in Support of Claim) to the RO, in which 
he filed a claim for benefits under 38 U.S.C.A. § 1151.  In 
his statement, the veteran reported that, since his thyroid 
imaging study, he had lost much of his vocal capability, 
which he claimed was apparently due to some paralysis of his 
larynx.  The veteran noted that he had been told by a private 
physician that his voice would not get any better, and also 
indicated that another medical professional had stated that 
the hoarseness was possibly due to the effect of an 
overdosage of the sodium iodide fluid.  The veteran further 
reported that he worked as a salesman, and that too much 
talking would cause him to lose his voice completely.  

In May 1996, the RO received a radiology report from St. 
James Mercy Hospital, dated in October 1995.  The report's 
impression noted no evidence of esophagitis or stricture.  In 
August 1996, the RO received VAMC Buffalo treatment records, 
dated from August 1995 to July 1996.  In particular, an ear, 
nose, and throat (ENT) consultation report, dated in December 
1995, noted that the veteran's vocal chords moved fine, with 
no pathology, and that his problem with hoarseness could be 
functional.  A treatment record, dated in January 1996, noted 
that the veteran's hoarseness was probably secondary to 
"reflux."  An additional treatment record, dated in July 
1996, reported that the veteran's hoarseness was possibly 
secondary to the radioactive iodide used in his thyroid 
imaging study.  

In November 1996, the veteran was medically examined for VA 
purposes.  He reported that he had been hoarse for 15 months, 
and denied a sore throat, dysphagia, or earache.  On clinical 
evaluation, the veteran was noted to talk in a breathy voice.  
His oral cavity, pharynx, nasopharynx, hypopharynx, and 
pyriform fossae were all reported normal.  With respect to 
his larynx, the examiner reported that no pathology was 
present, but that vocal movements were not proper and there 
could be a functional problem.  The diagnosis was hoarseness, 
cause undetermined.  

In January 1997, the veteran submitted an additional 
Statement in Support of Claim, dated that same month, in 
which he contended that he suffered from other medical 
conditions besides hoarseness as a result of his thyroid 
imaging study, including difficulty and discomfort when 
eating and swallowing, and paralysis on one side of his vocal 
chords.  

With respect to the veteran's claim, the statutory criteria 
applicable to this case appear at 38 U.S.C.A. § 1151 (West 
1991), which provides that, if a veteran suffers an injury or 
an aggravation of an injury as a result of VA hospitalization 
or medical or surgical treatment, not the result of the 
veteran's own willful misconduct, and the injury or 
aggravation results in additional disability or death, then 
compensation, including disability, death, or dependency and 
indemnity compensation, shall be awarded in the same manner 
as if the additional disability or death were service-
connected.  See 38 C.F.R. § 3.358(a), 38 C.F.R. § 3.800(a) 
(1998).

The regulations provide that, in determining whether 
additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury upon 
which the claim for compensation is based will be compared 
with the physical condition subsequent thereto.  With regard 
to medical or surgical treatment, the veteran's physical 
condition prior to the disease or injury is the condition 
which the medical or surgical treatment was intended to 
alleviate.  Compensation is not payable if the additional 
disability or death results from the continuance or natural 
progress of the disease or injury for which the training, 
treatment, or hospitalization was authorized.  38 C.F.R. 
§ 3.358(b)(1), (2).

In addition, the regulations specify that the additional 
disability or death must actually result from VA 
hospitalization or medical or surgical treatment, and not 
merely be coincidental therewith.  In the absence of evidence 
satisfying this causation requirement, the mere fact that 
aggravation occurred will not suffice to make the additional 
disability or death compensable.  38 C.F.R. § 3.358(c)(1), 
(2).

The regulations further provide that compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are 
those which are certain to result from, or were intended to 
result from, the medical or surgical treatment provided.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined, at the time 
consent was given, whether that treatment would in fact be 
administered.  38 C.F.R. § 3.358(c)(3).

Finally, if the evidence establishes that the proximate cause 
of the injury suffered was the veteran's willful misconduct 
or failure to follow instructions, the additional disability 
or death will not be compensable, except in the case of a 
veteran who is incompetent.  38 C.F.R. § 3.358(c)(4).

So as to avoid any misunderstanding as to the governing law, 
the Board notes that earlier interpretations of the statute, 
embodied in regulations, required evidence of negligence or 
other fault on the part of VA, or the occurrence of an 
accident or an otherwise unforeseen event, to establish 
entitlement to benefits under 38 U.S.C.A. § 1151.  See 38 
C.F.R. § 3.358(c)(3) (1994).  Those provisions were 
invalidated by the United States Court of Appeals for 
Veterans Claims (formerly known as the United States Court of 
Veterans Appeals) in the case of Gardner v. Derwinski, 
1 Vet.App. 584 (1991).  That decision was affirmed by both 
the United States Court of Appeals for the Federal Circuit, 
in Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), and the 
United States Supreme Court, in Brown v. Gardner, 513 U.S. 
115 (1994).

In March 1995, the Secretary of Veterans Affairs published an 
interim rule amending 38 C.F.R. § 3.358 to conform with the 
Supreme Court decision.  The amendment was made effective 
November 25, 1991, the date the initial Gardner decision was 
issued by the Court of Appeals for Veterans Claims.  60 Fed. 
Reg. 14,222 (Mar. 16, 1995).  The interim rule was later 
adopted as a final rule, 61 Fed. Reg. 25,787 (May 23, 1996), 
and codified at 38 C.F.R. § 3.358(c) (1998).  

Subsequently, Congress amended 38 U.S.C.A. § 1151, effective 
for claims filed on or after October 1, 1997, to preclude 
compensation in the absence of negligence or other fault on 
the part of VA, or an event not reasonably foreseeable.  Pub. 
L. No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 26, 1996), 
codified at 38 U.S.C.A. § 1151 (West Supp. 1997); see also 
VAOPGCPREC 40-97 (Dec. 31, 1997).

As noted above, the veteran's claim for benefits under 
section 1151 was filed in March 1996.  Therefore, under the 
statute and the opinion of the General Counsel cited above, 
this claim has been adjudicated by the RO, and is being 
reviewed by the Board, under the version of 38 U.S.C.A. 
§ 1151 extant before the enactment of the statutory 
amendment, as interpreted in the Gardner decisions, supra, 
and under the interim rule issued by the Secretary on March 
16, 1995, and adopted as a final regulation on May 23, 1996.  
Thus, neither VA fault nor an event not reasonably 
foreseeable would be required for this claim to be granted.

However, a claimant seeking benefits under any law 
administered by the Secretary of Veterans Affairs has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  If the claim is well grounded, the Secretary is 
obligated to assist a claimant in developing evidence 
pertaining to the claim.  38 U.S.C.A. § 5107(a).  If the 
claim is not well grounded, there is no duty to assist.  Epps 
v. Brown, 9 Vet.App. 341 (1996), aff'd sub nom. Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. 
Epps v. West, 118 S. Ct. 2348 (1998); Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  Thus, the threshold question for any 
claim, including one filed under the provisions of 
38 U.S.C.A. § 1151, is whether the claimant has presented a 
well grounded claim.  See Elkins v. West, 12 Vet.App. 209, 
213 (1999) (en banc), citing Caluza v. Brown, 7 Vet.App. 498 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table), and Epps, supra.

A well-grounded claim is one which is meritorious on its own 
or capable of substantiation.  Such a claim need not be 
conclusive, but only plausible, to satisfy the initial burden 
of 38 U.S.C.A. § 5107(a).  Murphy, supra.  To present a well 
grounded claim, the claimant must provide evidence; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 
Vet.App. 609 (1992).  The evidence the claimant must provide 
must be sufficient to justify a belief by a fair and 
impartial individual that the claim is plausible.  Lathan v. 
Brown, 7 Vet.App. 359 (1995).  Where the determinative issue 
is factual in nature, competent lay evidence may suffice.  
Gregory v. Brown, 8 Vet.App. 563 (1996).  Where the 
determinative issue involves medical etiology or diagnosis, 
medical evidence is required.  Lathan, supra.

The Board notes that the Court of Appeals for Veterans Claims 
has recently held that the requirements for a well-grounded 
claim under section 1151 are, paralleling those generally set 
forth for establishing other service-connection claims, as 
follows:  (1) medical evidence of a current disability; (2) 
medical evidence, or in certain circumstances lay evidence, 
of incurrence or aggravation of a disease or injury as the 
result of hospitalization, medical or surgical treatment, or 
the pursuit of a course of vocational rehabilitation under 
chapter 31 of title 38, United States Code; and (3) medical 
evidence of a nexus (i.e., a link or a connection) between 
that asserted injury or disease and the current disability.  
See Jones v. West, ___Vet. App. ___, No. 98-664 (July 7, 
1999).

In this instance, a July 1996 VAMC Buffalo treatment note is 
of record reflecting a possible nexus, between the 
radioactive iodide used in the thyroid imaging study, and the 
veteran's onset of hoarseness.  Furthermore, in determining 
whether the veteran's hoarseness is a disability for VA 
purposes, the Court has held that the term "disability" 
refers to impairment of earning capacity due to injury, 
disease, or defect.  Allen v. Brown, 7 Vet.App. 439, 448 
(1995).  See also Hunt v. Derwinski, 1 Vet.App. 292 (1991); 
38 C.F.R. § 4.1 (1998); 38 U.S.C.A. § 1110 (1998).  The 
veteran has contended that he works as a salesman, and that 
too much talking causes him to lose his voice.  We thus find, 
given the veteran's contention regarding his employment and 
his currently diagnosed medical condition, that hoarseness, 
in this instance, is a disability for VA purposes.  

We further find, therefore, that the veteran's claim is well 
grounded.  However, the finding of a well-grounded claim is 
not dispositive of the issue.  Once a claim is well grounded, 
the presumption that the opinion of a physician in favor of 
the veteran is entitled to full weight no longer applies, and 
the Board must determine the issue, in this instance 
entitlement to benefits under section 1151, by weighing and 
balancing all the other evidence of record.  See Evans v. 
West, 12 Vet.App. 22, 30 (1998).  

In reviewing the evidence, the Board is aware that the 
medical causation of the veteran's hoarseness has not been 
ascertained.  On VA examination in November 1996, the 
examiner noted a lack of pathology to account for the 
hoarseness, and reported that the etiology of the condition 
was undetermined.  However, he did not discuss the likelihood 
that the veteran's hoarseness did or did not result from the 
radioactive iodide used in the thyroid imagining study.  As 
noted above, the issue with respect to benefits under 
38 U.S.C.A. § 1151 is whether or not a veteran suffered an 
injury or an aggravation of an injury as a result of VA 
hospitalization or medical or surgical treatment.  The Board 
notes that we are not permitted to draw inferences as to 
medical causation or etiology without a solid foundation in 
the record.  See Rucker v. Brown, 10 Vet.App. 67, 74 (1997), 
citing Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991).  

Therefore, given the above noted findings, we believe an 
additional medical examination should be undertaken in an 
attempt to further assess the etiology of the veteran's 
hoarseness, and to determine whether its etiology can be 
determined, with an opinion rendered on the likelihood that 
the veteran's hoarseness was caused by his thyroid imaging 
study.  Furthermore, following a review of the claims file, 
the Board is cognizant that some of the veteran's medical 
records, associated with his treatment after the thyroid 
imaging study in August 1995, have apparently been misplaced 
and are considered lost.  Since the veteran's appeal is being 
returned for the above noted development, an additional 
attempt should be undertaken to locate the missing medical 
records and associate them with the claims file.  

Accordingly, while the Board regrets the delay in this case, 
further appellate consideration will be deferred, and the 
veteran's claim for benefits under 38 U.S.C.A. § 1151 is 
remanded to the RO for the following action:

1. The RO should contact the veteran and obtain 
the names and addresses of all medical care 
providers (VA or non-VA), if any, who have 
treated him for hoarseness since November 
1996.  The RO should also request that the 
veteran furnish signed authorizations for 
release to the VA of private medical records 
in connection with each non-VA source 
identified.  The RO should attempt to obtain 
any such private treatment records and any 
additional VA medical records not already on 
file, which may exist, and incorporate them 
into the claims folder.  



2. The veteran should then be scheduled for a 
medical examination to re-evaluate the nature 
and extent of his hoarseness.  Before 
evaluating the veteran, the examiner should 
review the claims folder, including a copy of 
this Remand and any evidence added to the 
record.  A notation that such review was 
undertaken should be made in the examination 
report.  The examiner's report should fully 
set forth all current complaints, pertinent 
clinical findings, and diagnoses.  In 
particular, the examiner should identify, to 
the extent feasible, the precise etiology of 
the veteran's hoarseness, and also render an 
opinion as to the relative likelihood that 
the veteran's hoarseness was caused by the 
radioactive iodide he was administered during 
his thyroid imagining study in August 1995.  
All opinions expressed should be supported by 
reference to pertinent evidence.  

3. Upon completion of the foregoing, the RO 
should review all the pertinent evidence of 
record associated with the veteran's claims 
file, and should again consider his claim.  
If action taken remains adverse to the 
veteran, he and his accredited representative 
should be furnished a supplemental statement 
of the case (SSOC) concerning all evidence 
added to the record since the last SOC.  
Thereafter, the veteran and his 
representative should be given an opportunity 
to respond.  The case should then be returned 
to the Board for further appellate 
consideration, if otherwise in order.

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and ensure due process of law.  No action is 
required by the veteran until she receives further notice.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



